 



Exhibit 10.1
SIXTH AMENDMENT
TO CREDIT AGREEMENT
     This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 19, 2005 is among each of the parties named as a Borrower on the
signature pages hereto (collectively, the “Borrowers”; each, individually, a
“Borrower”), the financial institutions party hereto (the “Lenders”), and Bank
of America., N.A., for itself and as agent for the Lenders (the “Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement defined below.
RECITALS:
     A. The Agent and the Lenders are parties to that certain Credit Agreement
dated as of May 16, 2002, as amended, supplemented, restated or otherwise
modified from time to time (the “Credit Agreement”), among the Borrowers, the
Agent and the Lenders.
     B. The Borrowers, the Agent and the Lenders have agreed to certain
amendments to the Credit Agreement as described herein and subject to the terms
and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions
contained in Section 2 hereof:
     (a) The Credit Agreement is hereby amended by adding the following to the
Debt described on Schedule 6.9:
     Debt under the Convertible Debentures in a maximum principal amount of up
to $172,500,000, provided that a portion of the proceeds thereof shall be used
(together with cash on hand) to pay in full all amounts owing under the TIDES in
connection with the Parent’s incurrence of the Debt under the Convertible
Debentures.
     (b) The Credit Agreement is hereby amended by deleting Section 7.10 and
replacing it with the following:
     7.10 Distributions; Restricted Investments
     (a) None of the Parent, any Borrower nor any of their respective
Subsidiaries shall directly or indirectly declare or make, or incur any
liability to make, any Distribution, except (i) Distributions to a Borrower by
its Subsidiaries or by any such Subsidiary to any other Subsidiary (provided
that no Borrower nor any Subsidiary Guarantor may declare or pay any
Distribution to any Person that is not a

 



--------------------------------------------------------------------------------



 



Borrower or a Subsidiary Guarantor), (ii) so long as no Default or Event of
Default shall have occurred and be continuing at the time of such Distribution,
Distributions from any Borrower or any Subsidiary of any Borrower to the Parent
in an amount during any twelve (12) month period, which when added to all other
amounts received by the Parent during such period from any Borrower or any
Subsidiary of any Borrower from any source (including, without limitation,
payments on any Debt of such Borrower or any of their respective Subsidiaries
held by the Parent, but excluding Distributions received by the Parent in
accordance with clauses (iii), (iv) and (v) below) shall not exceed 120% of the
Parent’s actual operating expenses during such period, (iii) so long as no
Default or Event of Default shall have occurred and be continuing at the time of
declaration or after giving effect to the payment thereof, (A) the Parent may
make Distributions to the extent that, after giving effect thereto, Excess
Availability shall be at least $30,000,000, and (B) the Borrowers and their
Subsidiaries may make Distributions to the Parent in the amount of, and
concurrently with, the Distribution permitted to be made by the Parent under
clause (A) above in order to enable the Parent to make such Distribution,
(iv) so long as no Default or Event of Default shall have occurred and be
continuing at the time of declaration or after giving effect to the payment
thereof, the Borrowers and their Subsidiaries may make Distributions to the
Parent in the amount of, and concurrently with, any Permitted Restricted
Investment or Permitted Foreign Subsidiary Investment permitted to be made by
the Parent under Section 7.10(b) in order to enable the Parent to make such
Permitted Restricted Investment or Permitted Foreign Subsidiary Investment, and
(v) the Borrowers and their Subsidiaries may make Permitted Convertible
Debenture Distributions.
     (b) None of the Parent, any Borrower nor any of their respective
Subsidiaries shall directly or indirectly declare or make, or incur any
liability to make, any Restricted Investment other than (i) Permitted Restricted
Investments, (ii) Permitted Foreign Subsidiary Investments, (iii) Permitted
Excess Collateral Provider Loans, (iv) Debt among the Borrowers and their
respective Subsidiaries to the extent expressly permitted by Section 7.13(b),
(d), (e), (f), (k) and (l), (v) Permitted Purchase Money Acquisitions, (vi) the
purchase by Coltec of the Membership Interests in accordance with the terms of
the CIP/GGB Purchase Agreement in exchange for the Coltec Subordinated Note, and
the contribution of certain assets from Garlock Sealing to Garlock Bearing in
accordance with the terms of the GGB Contribution Agreement, (vii) the
contribution of certain membership interests in Stemco from Garlock Sealing to
Stemco Holdings Delaware in accordance with the terms of the Stemco Contribution
Agreement, and the sale of the assets of Stemco LP (TX) to Stemco LP (DE) in
accordance with the terms of the Stemco Purchase Agreement in exchange for the
Stemco Subordinated Note, and (viii) contributions of proceeds of the
Convertible Debentures from the Parent to Coltec.
     (c) The Credit Agreement is hereby amended by deleting Section 9.1(d) and
replacing it with the following:
     (d) any default shall occur or exist with respect to any Debt (other than
the Obligations) of the Parent, any Borrower or any of their respective
Subsidiaries in an

2



--------------------------------------------------------------------------------



 



outstanding principal amount which exceeds $2,000,000, if Excess Availability is
equal to or less than $30,000,000, or which exceeds $7,500,000, if Excess
Availability is greater than $30,000,000, or under any agreement or instrument
under or pursuant to which any such Debt may have been issued, created, assumed,
or guaranteed by the Parent, any Borrower or any of their respective
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt; or any
such Debt shall be declared due and payable or be required to be prepaid (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof, other than in the case of a required prepayment of the Convertible
Debentures if no default exists thereunder and such prepayment is permitted
pursuant to Section 7.14; or the Parent, any Borrower or any of their respective
Subsidiaries shall default beyond any applicable grace period in the payment of
principal of, or interest on, any such Debt when due (whether at the final
maturity thereof or otherwise);
     (d) Annex A to the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order:
     “Convertible Debentures” means the Convertible Senior Debentures Due 2015,
bearing interest at a per annum rate not to exceed 5%, to be issued by the
Parent in a maximum principal amount of up to $172,500,000 substantially in
accordance with the terms described in the draft Offering Memorandum attached
hereto as Exhibit F.
     “Permitted Convertible Debenture Distributions” means (a) so long as no
Default or Event of Default shall have occurred and be continuing at the time of
declaration or after giving effect to the payment thereof, Distributions by the
Borrowers and their Subsidiaries to the Parent in the amount of, and
concurrently with, any regularly scheduled interest payments due under the
Convertible Debentures; and (b) so long as no Default or Event of Default shall
have occurred and be continuing at the time of declaration or after giving
effect to the payment thereof, Distributions by the Borrowers and their
Subsidiaries to the Parent in the amount of, and concurrently with, any
principal payments due under the Convertible Debentures, any cash payments due
upon any conversion of the Convertible Debentures or any prepayments of the
Convertible Debentures permitted pursuant to Section 7.14, in each case to the
extent that, after giving effect to any such Distribution, Excess Availability
shall be at least $30,000,000.
     (e) Without limitation of any of the other terms of the definition of
“Funded Debt” set forth in Annex A of the Credit Agreement, the parties hereto
acknowledge that the principal balance of the Convertible Debentures shall
constitute Funded Debt, but that the outstanding principal balance of the TIDES
shall not constitute Funded Debt during the 90-day period following the issuance
of the Convertible Debentures.
     (f) The Credit Agreement is hereby amended by adding Exhibit F thereto in
the form of Exhibit F attached to this Amendment.

3



--------------------------------------------------------------------------------



 



     2. Conditions Precedent. The effectiveness of the amendments contained in
Section 1 above is subject to, and contingent upon, the satisfaction of each of
the following conditions precedent, each in form and substance satisfactory to
the Agent and the Lenders, unless the same shall otherwise be waived in writing
by the Agent and the Lenders in their sole and absolute discretion:
     (a) the Agent shall have received duly executed counterparts of this
Amendment signed by each Borrower, the Agent and each Lender;
     (b) the representations and warranties of each Borrower contained herein
shall be true and correct;
     (c) the Agent shall have received a Reaffirmation of Guaranty from the
Parent and each Subsidiary Guarantor in the form attached hereto;
     (d) the Agent shall have received a copy of the final Offering Memorandum
for the Convertible Debentures (the “Final Offering Memorandum”), as certified
by a Responsible Officer of Coltec, which Final Offering Memorandum shall be
substantially in the form of Exhibit F attached hereto; and
     (e) the Agent shall have received such certificates, opinions and other
agreements and items relating to this Amendment and the transactions
contemplated hereby as the Agent may request.
     3. Delivery of Indenture. The Borrowers agree to deliver, or cause the
Parent to deliver, to the Agent and each Lender a copy of the Indenture to be
issued by the Parent with respect to the Convertible Debentures, which Indenture
shall be on terms consistent with the Final Offering Memorandum.
     4. Reference to and Effect on the Credit Agreement. Except as expressly
provided herein, the Credit Agreement shall remain unmodified and in full force
and effect and each Borrower hereby ratifies and confirms all its obligations
and liabilities thereunder after giving effect to this Amendment.
     5. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and each Lender that: (a) this Amendment and the actions
on such Borrower’s part contemplated hereby have been duly approved by all
requisite action on the part of such Borrower; (b) this Amendment and each of
the other documents executed and delivered by such Borrower in connection
herewith have been duly executed and delivered and constitute the legal, valid,
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing; and (c) the execution, delivery and
performance of this Amendment and each of the other documents executed and
delivered by such Borrower in connection herewith do not and will not violate or
conflict with any provision of such Borrower’s Articles or Certificate of
Incorporation or by-laws or other constitutive documents in effect on the date
hereof, or any contracts or agreements to which such Borrower is a party or by
which any of its assets are bound. Each Borrower further hereby represents and
warrants to the Agent and each

4



--------------------------------------------------------------------------------



 



Lender that the representations and warranties of such Borrower contained in the
Loan Documents are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of the date hereof,
other than any such representation or warranty which relates to a specified
prior date. Each Borrower further represents and warrants to the Agent and each
Lender that no Event of Default exists under any Loan Document.
     6. Miscellaneous.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
no Borrower may assign this Amendment or any of its rights or obligations
hereunder without the prior written consent of the Agent and the Lenders.
     (b) This Amendment (together with the Credit Agreement) constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior negotiations, representations, warranties, commitments,
offers, letters of interest or intent, proposal letters, contracts, writings or
other agreements or understandings with respect thereto.
     (c) No waiver and no modification or amendment of any provision of this
Amendment shall be effective unless specifically made in writing and duly signed
by the party to be bound thereby.
     (d) Paragraph and subparagraph titles, captions and headings herein are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Amendment or the intent of any
provision hereof.
     (e) No failure or delay on the part of any party hereto to exercise any
right, power or privilege hereunder or under any instrument executed pursuant
hereto shall operate as a waiver nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
     (f) Each Borrower affirms and acknowledges that this Amendment shall be a
Loan Document for all purposes of the Credit Agreement.
     (g) Any reference to the Credit Agreement contained in any notice, request,
certificate or other document executed concurrently with or before or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise specify.
     (h) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
     (i) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, WHETHER SOUNDING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE LAWS AND DECISIONS
OF THE STATE OF NORTH CAROLINA.

5



--------------------------------------------------------------------------------



 



     (j) The Borrowers agree to pay all of the Agent’s out-of-pocket costs and
expenses incurred in connection with this Amendment (including, without
limitation, the reasonable fees and expenses of outside counsel).
[Remainder of this page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

                  “BORROWERS”    
 
                COLTEC INDUSTRIES INC    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                COLTEC INDUSTRIAL PRODUCTS LLC    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                GARLOCK SEALING TECHNOLOGIES LLC    
 
           
 
  By:   /s/ John R. Mayo                       Name: John R. Mayo         Title:
Vice President and Secretary    
 
                GGB, LLC, formerly known as Glacier Garlock         Bearing LLC
   
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                STEMCO LLC    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                CORROSION CONTROL CORPORATION    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  “AGENT” and “LENDERS”    
 
                BANK OF AMERICA, N.A.,         as the Agent and a Lender    
 
           
 
  By:   /s/ Andrew A. Doherty                       Name: Andrew A. Doherty    
    Title: Vice President    
 
                CITICORP USA, INC.,         as a Lender    
 
           
 
  By:   /s/ Miles D. McManus                       Name: Miles D. McManus      
  Title: Vice President and Director    
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Joe T. Curdy                       Name: Joe T. Curdy         Title:
Vice President    

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PARENT GUARANTEE
October 19, 2005
Bank of America, N.A., as Agent
300 Galleria Parkway NW
Suite 800
Atlanta, Georgia 30339
Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Parent Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
EnPro Industries, Inc. (“Guarantor”) in favor of the Agent. Pursuant to the
Sixth Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.
Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof

                  ENPRO INDUSTRIES, INC.    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF SUBSIDIARY GUARANTEE
October 19, 2005
Bank of America, N.A., as Agent
300 Galleria Parkway NW
Suite 800
Atlanta, Georgia 30339
Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Subsidiary Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
each of the undersigned (each, a “Guarantor”) in favor of the Agent. Pursuant to
the Sixth Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.
Each Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof.

                  QFM SALES AND SERVICES, INC.,    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                COLTEC INTERNATIONAL SERVICES CO.    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                GARRISON LITIGATION MANAGEMENT         GROUP, LTD.    
 
           
 
  By:   /s/ Paul L. Grant, Jr.                       Name: Paul L. Grant, Jr.  
      Title: President    

 



--------------------------------------------------------------------------------



 



                  GGB, INC., formerly known as Glacier Garlock         Bearings
Inc.    
 
           
 
  By:   /s/ Robert D. Rehley                       Name: Robert D. Rehley      
  Title: Treasurer    
 
                GARLOCK INTERNATIONAL INC.    
 
           
 
  By:   /s/ John R. Mayo                       Name: John R. Mayo         Title:
Vice President and Secretary    
 
                GARLOCK OVERSEAS CORPORATION    
 
           
 
  By:   /s/ John R. Mayo                       Name: John R. Mayo         Title:
Vice President and Secretary    

 